[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiffs appeal the determination by the defendant of the assessed value of an improved parcel of real property in the Town of Madison. The parcel is a waterfront property of .43 acre in a neighborhood of single family, year-round residences. The house, though large and well-appointed, is atypical for the neighborhood. It is of contemporary design, with exterior curves and unusual interior angles. It is pink.
The defendant assessed the property as of October 1, 1990, at a 100% value of $1,207,000. The plaintiffs have presented persuasive expert testimony of Philip Ball, an experienced real estate appraiser, that this was a gross overvaluation. After an inspection of the property and an investigation of the sale price and characteristics of comparable properties on the open market from 1989 — 1991, Mr. Ball's opinion of the fair market value of the property on the relevant date was $960,000.
The defendant has also presented expert testimony in the person of Thomas Boyle, who also performed an appraisal using similar information, but using different assumptions about the rate of decline in the real estate market during the real estate slump of the late 1980s and early 1990s, and in particular CT Page 15004 different assumptions about the marketability of this particular structure. Mr. Boyle's opinion is that the fair market value of the property on October 1, 1990, was $1,200,000, a sum only $7000 less than the town's assessed value.
Taking into account the credible aspects of each expert appraisal, the court finds that the true and actual value of the property on October 1, 1990, was $1,024,000. The parties have indicated their ability to agree on the division of this sum into land value and building value and on the calculations for the tax years in dispute. Accordingly the court is asked to make no other findings. Counsel shall draft a judgment file.
Patty Jenkins Pittman, Judge